                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JASON IFILL,

                Plaintiff,

v.                                                       Case No: 2:18-cv-713-FtM-29UAM

UNITED STATES SUGAR CORP.,
INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE
WORKERS, T.J. GRAHAM and MARK
OSBORN,

               Defendants.


                                             ORDER

       This matter comes before the Court upon review of Defendant T.J. Graham’s (“Graham”)

Unopposed Motion to Quash Service and Vacate Clerk’s Default filed on February 6, 2019. Doc.

42. Plaintiff does not oppose the requested relief. Id. at 4. For the reasons stated below, the

motion is granted.

       On February 1, 2019, Plaintiff filed a Motion for Entry of Default requesting the entry of

a Clerk’s Default against Graham. Doc. 38. The Court granted the motion and directed the

Clerk to enter a Clerk’s Default against Graham, as the return of service stated that the process

server substitute served Graham by serving a copy of the complaint and summons to Graham’s

father, Terrance, at Graham’s usual place of abode. See Doc. 39 at 2; Doc. 34 at 1. The return

of service states that Graham and his father are “co-residents” at the listed address and the listed

address is Graham’s “usual place of abode[.]” Doc. 34 at 1. Thus, service was proper under

both Rule 4 of the Federal Rules of Civil Procedure and Florida law based on the return of service.

See Doc. 39 at 2. The Clerk entered a Clerk’s Default on February 5, 2019. Doc. 40.
        On February 6, 2019, Graham filed the present motion, arguing that service was improper

and should be quashed because Graham does not live at the address listed on the return of service,

and thus he was not properly substitute served as service was not effected at his usual place of

abode. Doc. 42 at 1-2. Graham states that the process server may have been confused or

Graham’s father may have been confused by the process server’s questions at the time of service.

Id. at 2. Further, Graham argues the Clerk’s Default should be set aside as Graham has shown

good cause due to the fact he was not properly served. Id. at 3-4.

        “‘[W]hen service of process is challenged, the party on whose behalf service is made has

the burden of establishing its validity.’” Morris v. City of Orlando, No. 6:10-cv-233-Orl-19GJK,

2010 WL 2836623, at *1 (M.D. Fla. July 19, 2010) (quoting Familia De Boom v. Arosa Mercantil,

S.A., 629 F.2d 1134, 1139 (5th Cir. 1980)). Further, pursuant to Rule 55(c) of the Federal Rules

of Civil Procedure, the Court “may set aside an entry of default for good cause.” Fed. R. Civ. P.

55(c). Here, Plaintiff does not attempt to establish the validity of process in response to Graham’s

challenge, and instead does not oppose the request to quash service. Doc. 42 at 4. Further, it

appears there was some confusion as to whether Graham lived at the address listed on the return

of service and substitute service was not proper. See Doc. 42 at 3-4. Thus, the Court finds that

service should be quashed and will also set aside the Clerk’s Default for good cause shown.

Graham’s motion states that Plaintiff’s counsel and Graham’s counsel agreed that Graham would

accept service of the Complaint effective February 5, 2019, with a response to the Complaint due

21 days later. Accordingly, Graham shall respond to the Complaint on or before February 26,

2019.




                                               -2-
       ACCORDINGLY, it is

       ORDERED:

       Defendant T.J. Graham’s Unopposed Motion to Quash Service and Vacate Clerk’s Default

(Doc. 42) is GRANTED. Service of process on Graham is QUASHED and the Clerk’s Entry of

Default (Doc. 40) entered on February 5, 2019 is VACATED and SET ASIDE. Defendant T.J.

Graham shall have up to and including February 26, 2019 to respond to the Complaint.

       DONE and ORDERED in Fort Myers, Florida on this 6th day of February, 2019.




Copies:
Counsel of record




                                            -3-
